Citation Nr: 1421035	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-40 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, Ohio


THE ISSUE

Entitlement to payment or reimbursement for unauthorized private medical expenses incurred at Riverside Methodist Hospital on August 26, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse and daughter


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  

INTRODUCTION

The appellant served on active duty from January 1970 to October 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from September 2009 and August 2010 determinations of the Department of Veterans Affairs (VA) Medical Center in Columbus, Ohio.  

In February 2012, the Veteran, his wife and daughter presented testimony at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 


FINDINGS OF FACT

1. On August 26, 2009, the Veteran received emergency treatment for symptoms that his chiropractor believed were indicative of a stroke.   

2. The evaluation and treatment received by the Veteran was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 

3. A VA or other government facility was not feasibly available or an attempt to use them beforehand would not have been reasonable, sound, wise, or practicable at the time of the unauthorized non-VA medical treatment on August 26, 2009. 

4. At the time of the August 26, 2009 treatment, the Veteran was enrolled in the VA health care system and had received VA medical services within the 24-month period preceding treatment.

5. The Veteran is financially liable to the providers of the August 26, 2009 emergency treatment.

6.  The Veteran has no coverage under a health-plan contract for payment of or reimbursement for the August 26, 2009 emergency treatment.

7. The August 26, 2009 emergency treatment was not furnished due to a work-related injury. 


CONCLUSION OF LAW

The criteria for entitlement to payment of or reimbursement for expenses for unauthorized non-VA medical treatment received at Riverside Methodist Hospital on August 26, 2009, have been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to payment of or reimbursement for expenses of unauthorized medical treatment received at Riverside Methodist Hospital on August 26, 2009, for symptoms that raised concern that he had or was having a stroke.  The Columbus, Ohio VAMC denied the claim on the basis that the unauthorized non-VA medical treatment received was not emergent, and a VA medical facility could have been utilized.  

When a Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred.  See 38 U.S.C.A. §§ 1725 and 1728 (2013).  Application of either statute is generally dependent on whether the claimant has an adjudicated service-connected disability. 

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill made various changes to Veteran's mental health care and also addressed other health care related matters.  The changes were liberalizing in that they made reimbursement for medical expenses mandatory instead of discretionary, as well as expanded the definition of "emergency treatment" beyond the point of stabilization.  Most importantly, the changes applied the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. §§ 1725 or 1728. 

In addition, effective May 21, 2012, VA amended its regulations regarding payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities to conform with amendments made to 38 U.S.C.A.§ 1725 by the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010).  Specifically, VA amended 38 C.F.R. §§ 17.1001, 17.1002, 17.1004, and 17.1005, to expand the qualifications for payment or reimbursement to veterans who receive emergency services in non-VA facilities, and establish accompanying standards for the method and amount of payment or reimbursement.  The amendments also state that VA will provide retroactive payment or reimbursement for emergency treatment received by a veteran in certain circumstances.  See 77 Fed. Reg. 23,615 -23,618 (April 20, 2012). 

In order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728, generally, there must be a showing that three criteria are met: (a) the care and services rendered were either: (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and (b) the treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and (c) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (2013).  All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68(1993). 

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728  authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002 (2013). 

These criteria are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

In this case, the evidence of record indicates that on August 26, 2009, the Veteran sought chiropractic treatment for a three to four day history of headache, weakness, and lip numbness.  After completing medical paperwork, he collapsed when he went from sitting to standing position.  The chiropractor's nurse contacted the Newark, Ohio VA Community-Based Outpatient Clinic (CBOC) and reported the chiropractor's belief that the Veteran had a stroke with a reported history of symptoms since three days prior (August 23).  The VA nurse advised that the Veteran go to a local emergency department for assessment of his symptoms and urgent care.  The chiropractor's nurse indicated that 911 would be called for transport. 

During the February 2012 hearing, the Veteran's wife testified that since the Veteran's symptoms did not appear to be progressing after he collapsed, she personally transported him to the emergency room at Riverside Methodist Hospital for treatment.  

An August 26, 2009 Riverside Methodist Hospital Emergency Department physician note shows complaint of a persistent headache since the Sunday prior to presentation and a brief episode (about 5 minutes) of numbness in his left upper and lower teeth area on the Sunday prior to presentation.  The Veteran reported a history of bilateral upper extremity numbness since months prior and some changes in vision, but none since the Sunday prior to presentation.  The Veteran was reportedly told that prior MRI and CT scans of his brain were normal and that his symptoms were possible transient ischemic attacks, for which he was taking aspirin daily.  It was further noted that he had stopped taking aspirin during the week of presentation in preparation for a medical procedure scheduled later that week.  No significant abnormal findings were noted on examination, and a CT angiogram of the brain was done as a stroke protocol with perfusion study, which showed no acute findings.  EKG showed sinus rhythm with no acute ischemic changes.  Diagnostic impression was headache, nonspecific.  The Veteran was given narcotic pain medication for his headache, and he discharged home within hours of admission.  Discharge instructions included returning to the emergency department for any "stroke-like signs or any other new symptoms."  

The Veteran contends that his condition on August 26, 2009 was emergent in nature as he was experiencing a stroke, which he claims was misdiagnosed as a headache.  His daughter, who was in or had recently graduated from nursing school, testified that CT scans of the brain usually do not show the presence or absence of a stroke within 24 hours of the event.  It is contended that had an MRI of the Veteran's brain been performed on August 26, 2009, a stroke most likely would have been diagnosed at that time.

In addition, as pointed out during the hearing, VA treatment records contained in the Veteran's VBMS electronic claims file show that on August 30, 2009, he was admitted to the Cleveland VAMC with an admitting diagnosis of a stroke.  His complaints at that included all complaints noted on August 26, 2009, plus problems using his hand, gait instability, and memory problems.  MRA/MRI of his brain showed acute to subacute watershed infarcts in the bilateral frontoparietal corona radiata, centrum semiovale and parieto-occipital cortex.  Subsequent VA treatment notes consistently document that the Veteran sustained a stroke in August 2009.

On review, the Board first observes that the Veteran's stroke is not an adjudicated service-connected disability.  As pointed out by the Veteran's representative during the hearing, rating decisions dated in November 2010 and November 2011 granted service connection for ischemic heart disease (coronary artery disease), effective July 8, 2006, and temporarily evaluated as 100 percent disabling from July 8 to October 31, 2006, and 30 percent thereafter.  The Veteran's symptoms on August 26, 2009, diagnosed days later as a stroke, have not been adjudicated as a service-connected disability.  In addition, there is also no indication that the Veteran's stroke has been held to aggravate any of his service-connected disabilities, including his service-connected ischemic heart disease.  Assuming that the Veteran's stroke did not aggravate any of his service-connected disabilities, including his service-connected ischemic heart disease, his eligibility for reimbursement under 38 U.S.C.A. § 1728 is precluded, and examination of his eligibility for reimbursement under 38 U.S.C.A. § 1725 is required.  

In that regard, it appears that Riverside Methodist Hospital is a facility held out as providing emergency care to the public.  In addition, VA treatment records show that on August 26, 2009, the Veteran was enrolled in the VA health care system and had received medical services within the preceding 24 month period.  VA treatment records also suggest that the Veteran retired weeks or months prior to August 26, 2009, and there is no indication that treatment received was the result of any work-related injury.  Health insurance claims forms pertaining to the August 26, 2009 unauthorized non-VA medical treatment show that the Veteran had no coverage under a health-plan contract for payment or reimbursement for the treatment received and that he is financially liable to the providers of such treatment.  

As to whether the nature of the treatment received on August 26, 2009 was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, the Board acknowledges the September 2009 and August 2010 determinations of physicians at the Columbus VAMC that the Veteran's condition on the date in question was not emergent and that VA facilities could have been utilized.  No rationale was provided for either determination, however, and the Board therefore finds that such determinations are entitled to no probative value in determining the Veteran's eligibility for reimbursement.  

To the contrary, the Board finds that the Veteran's condition on August 26, 2009, was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Specifically, the Veteran's symptoms and events precipitating his receipt of unauthorized non-VA treatment on August 26, 2009, included collapsing on standing with a history of headache, weakness, and lip numbness since days prior.  A VA report of phone contact immediately thereafter documented the chiropractor's belief that the Veteran had or was having a stroke and that VA medical personnel directed that the Veteran be transported to a local emergency department for evaluation of his symptoms, which was done.  The non-VA emergency department physician note reflects the emergency physician's concern of a stroke in that a brain CT angiogram was performed with perfusion study "as a stroke protocol."  Under these circumstances, the Board finds that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing his or her health in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  Accordingly, this criterion is met.  

Finally, with respect to whether a VA facility was feasibly available, the address of the chiropractor's office (see August 2010 notice of disagreement) where the events precipitating the unauthorized non-VA treatment at issue is located approximately 40 miles from Riverside Methodist Hospital and 55 miles from the nearest VA emergency department (Chillicothe VAMC).  Thus, travelling a VA facility does not appear to have been feasible given the nature of symptoms the Veteran was experiencing.  In view of the circumstances, the Board finds that it would not have been considered reasonable by a prudent layperson to attempt to travel to a VA facility for the emergent care.  Here, seeking emergent care at the nearby private medical facility was the reasonable action to take.  Accordingly, this criterion is also met.  

In sum, the Veteran meets all of the criteria required for payment of or reimbursement for medical expenses incurred at Riverside Methodist Hospital on August 26, 2009 under 38 U.S.C.A. § 1725.  The claim of entitlement to payment or reimbursement is thus granted in full.









ORDER

Entitlement to payment or reimbursement for unauthorized private medical expenses incurred at Riverside Methodist Hospital on August 26, 2009, is granted.  


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


